       Case 4:20-cv-00366-SMR-HCA Document 16 Filed 01/25/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION


 AKRUM WADLEY; JONATHAN                                      Case No. 4:20-cv-366
 PARKER; MARCEL JOLY; AARON
 MENDS; MAURICE FLEMING; REGGIE
 SPEARMAN; KEVONTE MARTIN-
 MANLEY; DARIAN COOPER; LARON
 TAYLOR; BRANDON SIMON; JAVON
 FOY; ANDRE HARRIS and TERRENCE
 HARRIS,

        Plaintiffs,                                 DEFENDANTS’ MOTION TO DISMISS
                                                      PLAINTIFFS’ FIRST AMENDED
 vs.                                                         COMPLAINT

 UNIVERSITY OF IOWA, BOARD OF
 REGENTS FOR THE STATE OF IOWA;
 GARY BARTA; KIRK FERENTZ; BRIAN
 FERENTZ; CHRISTOPHER DOYLE and
 RAIMOND BRAITHWAITE,

        Defendants.


       COME NOW Defendants the University of Iowa, Board of Regents, State of Iowa, Gary

Barta, Kirk Ferentz, Brian Ferentz, Christopher Doyle, and Raimond Braithwaite (“Defendants”)

and, pursuant to Federal Rule of Civil Procedure 12(b)(6), submit their Motion to Dismiss. In

support of their motion, Defendants state the following:

       1.      On November 12, 2020, Plaintiffs filed their Petition with the Iowa District Court

for Polk County.

       2.      On December 1, 2020, Defendants filed a notice of removal with the Iowa District

Court and this Court.

       3.      Defendants subsequently moved to dismiss the complaint under Federal Rule of

Civil Procedure 12(b)(6).



                                                1
      Case 4:20-cv-00366-SMR-HCA Document 16 Filed 01/25/21 Page 2 of 3




       4.        Instead of resisting the motion to dismiss, on January 11, 2021, Plaintiffs sought

leave—with the Consent of Defendants—to file a First Amended Complaint.

       5.        Plaintiffs’ First Amended Complaint asserts the same eight causes of action as its

original petition: Count I asserts a claim for racially hostile educational environment in violation

of 42 U.S.C. § 2000d (“Title VI”); Count II asserts a claim for retaliation in violation of Title VI;

Count III asserts a claim for systemic pattern and practice of racial discrimination in violation of

Title VI; Count IV asserts a claim under 42 U.S.C. § 1983 for violation of 42 U.S.C. § 1981;

Counts V and VI assert claims under § 1983 for violations of 42 U.S.C. § 1985; Count VII asserts

a claim under § 1983 for failure to supervise and train; and, finally, Count VIII asserts a state law

claim for breach of contract.

       6.        Each of the claims within the Complaint fail as a matter of law and should be

dismissed for failing to state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

       7.        First, the claims of ten Plaintiffs—Akrum Wadley, Jonathan Parker, Marcel Joly,

Maurice Fleming, Reggie Spearman, Kevonte Martin-Manley, Darian Cooper, LaRon Taylor,

Andre Harris, and Terrence Harris—alleged in Counts I through VII should be dismissed because

they are barred by the two-year statute of limitations applicable to claims under Title VI and 42

U.S.C. § 1983.

       8.        These ten plaintiffs all left the University of Iowa football program more than two

years before the filing of this suit and thus could not have been subject to any action by Defendants

within the applicable statute of limitations for Counts I through VII.

       9.        Second, all the claims of all thirteen Plaintiffs must be dismissed because Plaintiffs

fail to plead sufficient facts to state a claim for relief that is plausible on its face for any of the

claims in Counts I through VIII.




                                                   2
      Case 4:20-cv-00366-SMR-HCA Document 16 Filed 01/25/21 Page 3 of 3




        10.     Defendants have set forth their arguments in detail in the attached Brief in Support

of Defendants’ Motion to Dismiss Plaintiffs’ First Amended Complaint.

        WHEREFORE, the Defendants request that the First Amended Complaint be dismissed,

and all costs be assessed to the Plaintiffs.

                                                       Respectfully submitted,

                                                       THOMAS J. MILLER
                                                       Attorney General of Iowa

                                                       /s/ Jeffrey S. Thompson
                                                       JEFFREY S. THOMPSON
                                                       Solicitor General

                                                       /s/ Jeffrey C. Peterzalek
                                                       JEFFREY C. PETERZALEK
                                                       /s/ Christopher J. Deist
                                                       CHRISTOPHER J. DEIST
                                                       /s/ Samuel P. Langholz
                                                       SAMUEL P. LANGHOLZ
                                                       /s/ William A. Hill
                                                       WILLIAM A. HILL
                                                       Assistant Attorneys General
                                                       Department of Justice-Special Litigation
                                                       Hoover State Office Building
                                                       Des Moines, Iowa 50319
                                                       (515) 281-4419/4213
                                                       jeffrey.thompson@ag.iowa.gov
                                                       jeffrey.peterzalek@ag.iowa.gov
                                                       christopher.deist@ag.iowa.gov
                                                       sam.langholz@ag.iowa.gov
                                                       william.hill@ag.iowa.gov
                                                       ATTORNEYS FOR DEFENDANTS

                                                                        PROOF OF SERVICE
                                                    The undersigned certifies that the foregoing instrument was
                                                  served upon each of the persons identified as receiving a copy by
                                                  delivery in the following manner on January 25, 2021:

                                                           U.S. Mail                        FAX
                                                           Hand Delivery                    Overnight Courier
                                                           Federal Express                  Other
                                                           CM/ECF

                                                  Signature: /s/ Audra Drish




                                                 3
